Citation Nr: 0404019	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  00-19 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for left leg 
disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
September 1963.  He also had service in the U.S. Naval 
Reserves from October 1934 to April 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO in 
January 2001.  This case was remanded by the Board in April 
2001; it was returned to the Board in April 2003.


FINDINGS OF FACT

1.  The veteran's current low back disability did not 
originate during active service or within one year thereof, 
and is not otherwise related to service.

2.  The veteran's current left leg disability did not 
originate during active service or within one year thereof, 
and is not otherwise related to service.

3.  The veteran's hypertension did not originate during 
active service or within one year thereof, and is not 
otherwise related to service.

4.  The veteran's diabetes mellitus did not originate during 
active service or within one year thereof, and is not 
otherwise related to service; the veteran did not serve in 
Vietnam or in the waters offshore of Vietnam.


CONCLUSIONS OF LAW

1.  The veteran does not have a low back disability which is 
the result of disease or injury incurred in or aggravated by 
active duty, nor may the incurrence in service of such 
disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

2.  The veteran does not have a left leg disability which is 
the result of disease or injury incurred in or aggravated by 
active duty, nor may the incurrence in service of such 
disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

3.  The veteran does not have hypertension which is the 
result of disease or injury incurred in or aggravated by 
active duty, nor may the incurrence in service of such 
disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

4.  The veteran does not have diabetes mellitus which is the 
result of disease or injury incurred in or aggravated by 
active duty, nor may the incurrence in service of such 
disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, during the pendency 
of the instant appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the July 1998 rating decision from which the current 
appeal originates.  In response to his notice of disagreement 
with the above rating decision, the veteran was provided with 
a statement of the case in June 2000 which notified him of 
the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.  An August 2002 supplemental statement of the 
case provided the veteran with the text of the pertinent 
provisions of the VCAA.

The Board notes that the July 1998 rating decision predated 
the enactment of the VCAA, and that the veteran's claims were 
denied on the basis that they were not well grounded.  The 
record reflects, however, that the veteran was advised in 
February 1998 of the information and evidence that would 
substantiate his claims.  Specifically, he was advised to 
furnish evidence showing that his claimed disabilities were 
incurred in or aggravated by service; to furnish the dates 
and places of treatment for his disabilities since service; 
to submit any copies of service medical records in his 
possession; to submit lay statements from persons who would 
have contemporaneous knowledge concerning the onset of his 
disabilities; and to submit medical evidence of treatment for 
his disabilities since service.  He was also advised that VA 
would assist him in obtaining any medical records he 
authorized VA to request on his behalf.  Moreover, in January 
2002 the RO advised the veteran of the passage of the VCAA, 
specifically advised him of the evidence necessary to 
substantiate his claims, informed him of what evidence VA 
would obtain for him and of what evidence he was responsible 
for submitting, and suggested that he submit relevant 
evidence in his possession.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The record also reflects that the RO 
formally re-adjudicated the veteran's claims in an August 
2002 rating decision under the VCAA, and thereafter issued a 
supplemental statement of the case the same month.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the February 
1998 and January 2002 VA letters, the June 2000 statement of 
the case and the August 2002 supplemental statement of the 
case informed the veteran of the information and evidence 
needed to substantiate his claims.  Moreover, and as noted 
above, the January 2002 correspondence notified the veteran 
as to which evidence would be obtained by him and which 
evidence would be retrieved by VA, and the RO thereafter, in 
August 2002, re-adjudicated the veteran's claims under the 
VCAA.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004).  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  In this 
regard the Board notes that private medical records spanning 
the period from April 1983 to January 2001 have been 
obtained, and include records from the following:  Drs. Barry 
Lotman, Mark Pinsky, Richard Sulman, Robert Rosenberg, Robert 
Grogan and Edward Mostel; St. Mary's Hospital; Palm Beach 
Gardens Medical Center and North County Surgicenter.  In 
addition, the veteran's service medical records are on file.  
The Board acknowledges the veteran's statements that he 
underwent left knee surgery sometime in the early 1970s 
(years after his retirement from service) at the U.S. Naval 
Hospital in Pensacola, Florida, and notes that the records of 
the referenced surgery are not on file.  The veteran was 
provided in February 1998 and January 2002 with the forms for 
authorizing VA to obtain medical records on his behalf, and 
was specifically advised that VA would attempt to obtain any 
records for which he completed and returned an authorization 
form; he has not completed such a form for the Pensacola 
facility.  The Board notes in any event that the veteran does 
not contend that the records of such surgery, occurring more 
than six years after his retirement from service, would 
contain a medical opinion linking any left knee problems to 
his period of service.  Since the veteran has not authorized 
VA to obtain medical records from the Pensacola facility, the 
Board concludes that VA's duty to assist the veteran in 
obtaining such records has been fulfilled.  See generally, 
Wood v. Derwinski, 1 Vet. App. 190 (1990). 

In addition, the record reflects that the veteran was 
afforded VA examinations in May 1998 and May 2002, and that 
the May 2002 examination in particular addressed the etiology 
of the veteran's claimed disabilities.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
incurrence of arthritis, cardiovascular-renal disease 
(including hypertension), or diabetes mellitus during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

I.  Low back disability

Factual background

Service medical records show that the veteran served as a 
naval aviator.  He was treated in July 1940 (while in the 
Reserves) for an inflamed coccygeal teratoma cyst which was 
excised.  The records also document treatment in the 1960s 
for a pilonidal cyst and sinus, and for sebaceous cysts 
affecting the veteran's back.  The report of the veteran's 
retirement examination notes a history of trauma to the upper 
dorsal spine but is negative for any lower back complaints or 
findings.

Service personnel records show that the veteran's awards and 
decorations include the Distinguished Flying Cross (two 
awards) and the Air Medal (three awards).

On file are private medical records for April 1983 to January 
2001 which are negative for any reference to complaints, 
finding or diagnosis of lower back disability. 

In an April 1998 statement, R.E.G., M.D., indicates that the 
veteran's disabilities include degenerative joint disease.

The veteran was afforded a VA examination in May 1998, at 
which time he reported that he injured his lower back on 
several occasions in service from plane crashes; he indicated 
that he continued to experience low back pain and other 
symptoms.  Following physical examination, the veteran was 
diagnosed with residuals of multiple low back injuries.

In a May 1998 statement the veteran contends that he 
experienced back problems in 1941 involving the base of his 
spine, for which he underwent surgery and hospitalization.  
He indicated that he injured his back in plane crashes in 
1946 and 1949 when the engines on the planes failed during 
test flights, and that over the years he had experienced 
continued problems with his back.

On file are photographs of several crashed planes received 
from the veteran in May 1998.

At his January 2001 hearing before the undersigned the 
veteran testified that he injured his lower back in two plane 
crashes, both of which involved engine failures immediately 
after takeoff in non-combat situations.  He stated that his 
back was taped at one point, but that he was never placed on 
limited duty because of his injuries, and that X-ray studies 
of his back were not performed.  He testified that he was 
treated for back problems immediately after service.

The veteran was afforded a VA examination in May 2002, at 
which time he reported that he was involved in three plane 
crashes in service, and that he continued to experience low 
back problems.  The examiner noted that her review of the 
records showed that the veteran had a teratoma removed from 
his coccygeal area in 1940, and that he was seen for a dorsal 
spine injury with no sequelae.  Following physical 
examination of the veteran the examiner diagnosed 
degenerative joint disease of the lumbar spine.  She 
concluded that there was no evidence in the records that the 
veteran had degenerative joint disease of the lumbar spine in 
service or within one year following service.

Analysis

While the veteran was treated in service for cysts located in 
the area of his lower spine, the service medical records are 
negative for any findings or diagnosis of an actual lower 
back disability, including degenerative joint disease of the 
lumbar spine, and the report of his examination for discharge 
is silent for any lower back complaints or findings.  The 
Board acknowledges the veteran's contention that he injured 
his back in numerous plane crashes in service, but points out 
that the service medical records are silent for any reference 
to injuries sustained in plane crashes in general, or to a 
lower back injury in particular.  The Board notes that 
inasmuch as the veteran does not contend that any of his 
purported plane crashes or back injuries in service occurred 
during combat, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not for application in this case.

Moreover, there is no post-service evidence of low back 
disability for decades after service, and no competent 
evidence linking any low back disability to the veteran's 
period of service.  In this regard, while the May 1998 
examiner diagnosed the veteran with residuals of multiple 
lower back injuries, the examiner notably did not relate any 
current low back disorder to the veteran's period of service.  
Moreover, the veteran was afforded a VA examination in May 
2002 for the specific purpose of determining whether his low 
back disability was etiologically related to service, at 
which time the examiner, following a review of the claims 
file, concluded that there was no evidence demonstrating the 
presence of the veteran's current low back disability in 
service or within one year of service.  The Board points out 
that the examiner's opinion is supported by the service 
medical records and by the post-service evidence on file 
showing the absence of any lay or medical evidence of low 
back disability until April 1998.

In essence, the only evidence in favor of the veteran's claim 
consists of the statements of the veteran himself.  However, 
since there is no indication that he is qualified through 
education, training or experience to offer medical opinions, 
as a layperson his statements as to medical causation do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2003).  Since the only competent opinion addressing whether 
the veteran's low back disability is related to service or 
was manifest within one year of his retirement therefrom is 
clearly against the claim, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for low back disability.  Since the 
preponderance of the evidence is against the claim, 
application of the evidentiary equipoise rule, which mandates 
that where the evidence is balanced and a reasonable doubt 
exists as to a material issue, the benefit of the doubt shall 
be given to the claimant, is not required in this case.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


II.  Left leg disability

Factual background

Service medical records show that at his enlistment 
examination for active duty in April 1942, the veteran was 
found to have a scar located on his left shin.  The service 
records for the veteran's period of active duty are negative 
for any complaints, finding or diagnosis of left leg 
disability.  The report of the veteran's retirement 
examination documents the presence of a scar of the left 
lower tibia.

On file are private medical records for April 1983 to January 
2001 showing that the veteran presented in February 1995 with 
complaints of left knee pain of recent onset.  He reported 
undergoing left knee surgery in the 1970s, with no further 
left knee problems until recently.  X-ray studies of the left 
knee demonstrated the presence of arthritis and the records 
show that the veteran underwent a total left knee replacement 
in March 1995, following which he developed a complicated 
open wound with fungal and bacterial infections requiring a 
medial gastrocnemius muscle transposition flap.

On file is the report of a May 1998 VA examination of the 
veteran, at which time he reported sustaining a crush injury 
to his left lower extremity in service, and indicated that he 
underwent a left knee replacement in 1995.  His current 
complaints included pain in the left distal femur and 
proximal tibia extending to his foot.  Physical examination 
demonstrated the presence of muscle atrophy of the left calf, 
as well as severe scarring in the left lower extremity.  The 
veteran was diagnosed with residuals of left knee injury with 
left knee replacement.

In a May 1998 statement the veteran indicates that he 
sustained a crush injury to his left leg in 1946 or 1947 when 
the limb was caught between two "elements" of a floating 
dock.  He indicated that he was informed that he had an 
infection which led to a scar on his shin.  He stated that he 
experienced left knee problems since that time, and that he 
underwent left knee surgery in the 1970s, and had continued 
to experience left leg problems over the years.

At his January 2001 hearing before the undersigned the 
veteran testified that he injured his left leg in a crush 
injury caused by two parts of a floating dock.  He stated 
that the limb became infected from this incident, leading to 
a scar.  He testified that he underwent left knee surgery the 
1970s, experiencing no further problems until 1995.  He 
stated that the surgeon who replaced his left knee in 1995 
believed that the veteran's left leg problem was secondary to 
the claimed service injury.

On file is the report of a May 2002 VA examination of the 
veteran, at which time he reported that his left leg had been 
injured in service.  The examiner indicated that her review 
of the service medical records did not disclose evidence of a 
crush injury specific to the left leg, and that there was no 
evidence of a left leg disorder until 1970.  After examining 
the veteran the examiner diagnosed him as status post left 
knee arthroplasty, and concluded that there was no evidence 
in the record suggesting that the veteran had left leg injury 
in service or within one year of service.

Analysis

Although the report of the veteran's retirement examination 
disclosed the presence of a scar on the left tibia, this scar 
was present at his entrance onto active duty, and the service 
medical records are negative for any finding or diagnosis of 
chronic left leg disability.  Moreover, there is no post-
service evidence of a left leg disorder for at least 6 years 
after service (assuming that the veteran underwent treatment 
for a left knee problem in 1970), and no competent evidence 
linking any left leg disability to the veteran's period of 
service.  Although the May 1998 examiner diagnosed the 
veteran with residuals of left knee injury, the examiner did 
not relate those residuals to the veteran's period of 
service.  The veteran was afforded a VA examination in May 
2002 in order to address the etiology of his left lower 
extremity disability, at which time the examiner, after 
reviewing the claims file, concluded that there was no 
evidence demonstrating the presence of any left leg 
disability in service or within one year of his retirement 
therefrom.  The Board points out that the examiner's opinion 
is supported by the service medical records and by the post-
service evidence on file showing the absence of any lay or 
medical evidence of left knee or leg disability until at 
least 1970.

Although the veteran nevertheless contends that his current 
left leg disability originated in service, as there is no 
indication that he is qualified through education, training 
or experience to offer medical opinions, his statements as to 
medical causation do not constitute competent medical 
evidence.  Espiritu, supra.  In addition, while the veteran 
contends that his March 1995 surgeon believes that the 
current left leg disability is related to the veteran's 
period of service, the veteran's account of what his 
physician purportedly told him, filtered as it is through the 
sensibilities of a layperson, does not constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).

In essence, the only competent opinion addressing whether the 
veteran's left leg disability is related to service or was 
manifest within one year of his retirement therefrom is 
clearly against the claim.  The Board consequently finds that 
the preponderance of the evidence is against the claim, and 
that the claim for service connection for left leg disability 
must therefore be denied.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003); Gilbert, supra.


III.  Hypertension

Factual background

Service medical records show that the veteran was treated in 
July 1940 (while in the Reserves) for an inflamed coccygeal 
teratoma cyst, at which time his blood pressure was recorded 
as 135/90.  The veteran's systolic blood pressure readings 
for his entire period of active duty ranged from 105 to 135, 
and his diastolic blood pressure readings ranged from 60 to 
88; the service medical records are negative for any 
diagnosis of hypertension.  The report of the veteran's 
retirement examination shows blood pressure readings of 
118/82 and 124/88.

Private medical records on file for April 1983 to January 
2001 show that in June 1995 the veteran was noted to have 
hypertension that began a few years earlier.

In his April 1998 statement, Dr. R.E.G. indicates that the 
veteran has hypertension.

On file is the report of a May 1998 VA examination of the 
veteran, at which time he reported that he had been treated 
for hypertension since service.  Following physical 
examination of the veteran, the examiner diagnosed 
hypertension.

At his January 2001 hearing before the undersigned the 
veteran testified that he was first diagnosed with 
hypertension in the 1970s, although he stated that he began 
using hypertension medications either at his retirement from 
service or within two years thereafter; he explained that he 
had experienced nosebleeds in service, and that he was told 
at his retirement examination that he had high blood 
pressure.

The veteran was afforded a VA examination in May 2002, at 
which time he reported that his hypertension began 20 years 
earlier.  The examiner indicated that her review of the 
veteran's service medical records showed that he had normal 
blood pressure readings in service, and that there was no 
post-service medical evidence on file of hypertension until 
1995.  After examining the veteran the examiner diagnosed him 
with essential hypertension, and concluded that there was no 
evidence in the record that the veteran had hypertension in 
service or within one year after service.

Analysis

While the medical records for the veteran's Reserves service 
document a single instance in which the veteran's blood 
pressure was 135/90 (in connection with treatment for a 
cyst), the service medical records for his period of active 
duty are entirely negative for any finding or diagnosis of 
hypertension, or of any nosebleeds, and there is no post-
service evidence of hypertension until 1995, and no competent 
evidence linking his hypertension to his period of service, 
or demonstrating that hypertension was manifest within one 
year of his retirement from service.  The only medical 
opinion of record, that of the May 2002 VA examiner, 
concluded that the veteran's blood pressure readings in 
service were not suggestive of hypertension, and that there 
was no evidence of hypertension in service or within one year 
of service.  Although the veteran indicates that he was 
informed at his retirement examination that he had high blood 
pressure, his account of what his physician purportedly told 
him, filtered as it is through the sensibilities of a 
layperson, does not constitute competent medical evidence.  
See Robinette, supra.  The Board also notes that private 
medical records for 1983 to 2001 are in fact silent for any 
reference to hypertension until 1995, at which time the 
treating physicians noted that the hypertension began only a 
few years before.  In addition, while the veteran himself 
contends that his hypertension originated in service, as 
noted previously, his opinion does not constitute competent 
evidence in support of his claim.  The Board also notes in 
passing that while the veteran indicates that he started 
using blood pressure medications within two years of service, 
there is no contemporaneous evidence on file supportive of 
his assertion, and he has not identified the existence of any 
such contemporaneous evidence.

Since, as discussed above, there is no evidence on file of 
hypertension either in service or for many years thereafter, 
and as the only competent opinion addressing the etiology of 
the veteran's hypertension has indicated that the 
hypertension was not present in service or within one year of 
service, the Board concludes that the preponderance of the 
evidence is against the claim, and that the claim for service 
connection for hypertension must be denied.  See 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2003); Gilbert, supra.


IV.  Diabetes Mellitus

Factual background

Service medical records show that the veteran underwent 
several urinalyses in service, each of which was negative for 
any sugar abnormalities.  The report of the veteran's 
retirement examination shows that urinalysis was negative for 
any sugar abnormalities.

Private medical records on file for April 1983 to January 
2001 contain a June 1995 entry noting historically that the 
veteran had diabetes mellitus that had begun less than 10 
years earlier.

In his April 1998 statement, Dr. R.E.G. indicates that the 
veteran has non-insulin-dependent diabetes mellitus.

The veteran was afforded a VA examination in May 1998, at 
which time he reported that he developed diabetes mellitus in 
service.  Following physical examination of the veteran, the 
examiner diagnosed noninsulin-dependent diabetes mellitus.

At his January 2001 hearing before the undersigned the 
veteran testified that his treating service physicians 
implied that he had diabetes, but never actually told him 
that he had the disorder, or recommended any treatment or 
dietary changes.  He stated that he underwent monthly sugar 
tolerance and urine tests in service, and that he was 
diagnosed with diabetes soon after service.

On file is the report of a May 2002 VA examination of the 
veteran, at which time he reported that his diabetes mellitus 
began 10 years earlier.  The examiner noted that there was no 
post-service medical evidence on file of diabetes mellitus 
until 1995, and that while the veteran currently had Type-2 
diabetes mellitus, there was no evidence in the record that 
the veteran's diabetes mellitus was present in service or 
within one year of his retirement therefrom.

Analysis

The Board initially notes that, on December 27, 2001, the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001), was enacted, which, 
inter alia, added Diabetes Mellitus Type 2 to the list of 
presumptive diseases as due to herbicides exposure, and 
provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era.  The 
Board notes in passing that effective July 9, 2001, 38 C.F.R. 
§ 3.309(e) was amended to add Type 2 Diabetes to the list of 
diseases subject to presumptive service connection on the 
basis of exposure to herbicides.  See 66 Fed. Reg. 23,166, 
23,168 - 23,169 (May 8, 2001).  Notably, however, the veteran 
does not contend, and the evidence does not show, that he 
ever served in Vietnam or in the waters offshore of Vietnam.  
Accordingly, the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.309(e) are not for application.

Service medical records are negative for any complaints, 
finding or diagnosis of diabetes mellitus and there is no 
post-service evidence of diabetes until 1995, and no medical 
evidence linking the diabetes to the veteran's period of 
service.  While the veteran contends that his service 
physicians implied that he had diabetes and required him to 
undergo several sugar tolerance tests and urinalyses, he 
acknowledges that he was never actually told in service that 
he had diabetes, and the record reflects that the numerous 
urinalyses he underwent in service were part of routine 
examinations in connection with his status as a naval 
aviator.  In addition, while the veteran contends that he was 
diagnosed with diabetes shortly after service, private 
medical records on file for the period since April 1983 are 
silent for any reference to diabetes until 1995, at which 
time the veteran reported that he was first diagnosed with 
diabetes no earlier than 1975 (more than 11 years after 
service).

The veteran was examined in May 2002 to determine whether his 
diabetes mellitus was etiologically related to service, at 
which time the examiner concluded that the evidence on file 
did not suggest the presence of diabetes in service or within 
one year of the veteran's discharge from service.  Although 
the veteran nevertheless contends that his diabetes is in 
fact related to service, as a layperson, he is not competent 
to render an opinion concerning medical diagnosis or 
causation.  See Espiritu, supra.

Since there is no medical evidence of diabetes mellitus in 
service or for at least 11 years after service, and as the 
only competent evidence on file regarding the etiology of the 
veteran's diabetes mellitus is against the claim, the Board 
concludes that the preponderance of the evidence is against 
the claim.  Service connection for diabetes mellitus is 
denied. 


ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for left leg disability is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



